DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 5/25/2022.
Claim(s) 1-21, 24-25, 27, 29 is/are pending in this Office Action.
Claim(s) 22-23, 26, 28 is/are canceled.
Claim(s) 1, 19, 25, 29 is/are amended.	
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 4/28/2022 is/are being considered by the examiner. 
Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the 35 USC 112(a) rejections of the most recent Office action. The rejections have been removed. 
Applicant’s amendments have overcome the 35 USC 112(b) rejections of the most recent Office action. The rejections have been removed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim(s) 1-10, 13-14, 18-21, 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al. (US 2019/0250626 A1), hereafter referred to as Ghafarianzadeh, in view of Brinig et al. (US 2018/0102017 A1), hereafter referred to as Brinig. 
Regarding claims 1 and 25, Ghafarianzadeh teaches a queue management system of an autonomous vehicle for controlling the autonomous vehicle to join a vehicle queue, the queue management systems comprising: 
a perception system (“sensor(s)”, para. 0018) configured to detect a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, para. 0022) (“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102…this data may include…data related to objects in the vicinity of the autonomous vehicle 102”, para. 0018);
a memory (“memory 406”, Fig. 4) configured to store information (“instructions”, para. 0070);
one or more processors (“processors 404”, Fig. 4) coupled to the perception system and the memory (“the vehicle system 402 may include processor(s) 404 and/or memory 406”, para. 0061, “the vehicle system 402 may include processor(s) 404”, para. 0061, “The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430.”, para. 0069, “The perception engine 426 may include instructions stored on memory 406 that, when executed by the processor(s) 404, configure the processor(s) 404 to receive sensor data from the sensor(s) 412 as input”, para. 0070),
the one or more processors configured to:
access the information stored in the memory (“executed by the processors(s) 404”, para. 0070), and perform a method of joining the vehicle queue by the autonomous vehicle, the method comprising:
receiving, by one or more processors (“processors 404”, Fig. 4, “the vehicle system 402 may include processor(s) 404”, para. 0061, The example vehicle system 402 may include a perception engine 426, a BV ML model 428, and a planner 430”, para. 0069) of the autonomous vehicle (“autonomous vehicle 102”, Fig. 1A, and “autonomous vehicle 204”, Fig. 2), information including a request for the autonomous vehicle to travel towards a location (“junction 104”, Fig. 1A, para. 0017)
(“FIG. 4 is a block diagram of an example architecture 400 including an example vehicle system 402 for controlling operation of…an autonomous vehicle…this architecture may be used to control an autonomous vehicle that encounters a stationary vehicle”, para. 0060, “an autonomous vehicle 102 approaches a roadway junction 104…In some examples, the autonomous vehicle 102 may be an autonomous vehicle configured to operate according to a Level 5 classification issued by the U.S. National Highway Traffic Safety Administration”, para. 0017);
determining, by the one or more processors, whether the location is currently likely to have a vehicle queue (“a junction 104 lies 100 meters in front of the autonomous vehicle 102”, para. 0024, wherein “a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108)”, para. 0021) (“FIG. 1B illustrates an aerial view of the same example scenario 100 of FIG. 1A and reflects a further complication of the example scenario 100. In particular, FIG. 1B reflects the limited and imperfect view of the scenario available to the autonomous vehicle 102 via the sensor data…global map data and a GPS location received from a sensor of the autonomous vehicle 102 might indicate that a junction 104 lies 100 meters in front of the autonomous vehicle 102; sensor data may indicate that the traffic light 106 is green and, in coordination with global map data lidar data, and/or camera data…, the perception engine may corroborate that the autonomous vehicle 102 is in a lane that is authorized to enter the junction 104 based on the green light; the autonomous vehicle 102 may receive sensor data from which the autonomous vehicle determines that vehicle 108 and vehicles 110 and 112 are stationary vehicles”, para. 0024,
“the autonomous vehicle 102 may approach a junction 104 that includes a traffic light 106 and may encounter an object that it classifies as a stationary vehicle (e.g., vehicle 108), which is also indicated with a question mark in the illustration…The technical difficulty that arises is when the perception engine does not have sufficient information to know whether the stationary vehicle is merely paused (i.e., a non-blocking stationary vehicle), being itself obstructed by another object and/or legal constraint (e.g., a stop light), or whether the stationary vehicle is actually a blocking vehicle”, para. 0021, 
“A blocking vehicle may be different than a non-blocking stationary vehicle in that a non-blocking stationary vehicle is stopped when no other vehicles could make progress anyway (or otherwise in accordance with generally accepted driving rules), therefore the non-blocking stationary vehicle does not impede the other vehicles, per se, (e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it)”, para. 0022);
receiving, by the one or more processors, sensor data (“data related to objects”, para. 0018) from a perception system (“sensor(s)”, para. 0018) of the autonomous vehicle as the autonomous vehicle approaches the location (“The autonomous vehicle 102 may receive sensor data from one or more sensors of the autonomous vehicle 102…this data may include…data related to objects in the vicinity of the autonomous vehicle 102”, para. 0018, see also “202”, Fig. 2 and para. 0024);
when the location is likely to have the vehicle queue, determining, by the one or more processors based on the sensor data, whether a traffic pattern indicating that the vehicle queue actually exists at the location (“the stationary vehicle 208 is…a blocking vehicle”, para. 0036, see also para. 0035-0038, and Fig. 2), the vehicle queue including a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway”, para. 0022, Fig. 1A) (“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second)”, para. 0020,
“FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle”, para. 0029, “At operation 212, the example process 200 may include determining, using the BV ML model 214 and from the feature values, a probability that the stationary vehicle 208 is a blocking vehicle.”, para. 0035, “For example, where the BV ML model 214 includes a decision tree, the decision tree may output a positive or negative number to indicate that the stationary vehicle 208 is or is not a blocking vehicle, respectively.”, para. 0036, Ghafarianzadeh teaches multiple examples for how the “BV ML model” determines the “stationary vehicle 208” is not a “blocking vehicle”, see para. 0035-0038);
when the vehicle queue actually exists, determining, by the one or more processors based on the sensor data, when (occurs at “220”, para. 0041, “the planner 430 may…generate a plurality of potential trajectories with which to control the example vehicle system 402 and select one of the trajectories with which to control the vehicle”, para. 0077) the autonomous vehicle should join the vehicle queue (“Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224”, see para. 0041 citation below and “216”, Fig. 2) (“At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220”, para. 0039,
“In example scenario 220, the perception engine may have output an indication that the stationary vehicle 208 is not a blocking vehicle (i.e., the stationary vehicle 208 is a non-blocking stationary vehicle). Responsive to receiving this indication, the planner of the autonomous vehicle 204 may generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane”, para. 0041); and
controlling, by the one or more processors, the autonomous vehicle to join the vehicle queue based on a result of the determining by joining the line and stopping behind a last one (see “stationary vehicle 208” of “220”, Fig. 2) of the plurality of vehicles to wait in the line (“generate a trajectory 224 that causes the autonomous vehicle 204 to creep forward in the same lane.”, see para. 0041 citation above and “220”, Fig. 2) (“The planner may use the probability indicating whether the stationary vehicle 208 is a blocking vehicle to generate a trajectory with which to control the autonomous vehicle 204”, para. 0039).
Ghafarianzadeh does not explicitly teach wherein the received information includes a request for the autonomous vehicle to pick up or drop off a passenger at the location, but instead teaches a request for the autonomous vehicle to travel autonomously towards the location (“junction 104”) operating at “Level 5 classification” (see para. 0017, 0021 citations above and Fig. 1A, 4).
Nor does Ghafarianzadeh teach wherein the vehicle queue includes a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers, but instead teaches a plurality of vehicles waiting in a line (“when no other vehicles could make progress anyway…e.g., a traffic light is red, an object has entered the road, the stationary vehicle has another vehicle in front of it”, see para. 0022 citation above and Fig. 1A). The examiner notes that the limitations “for at least one of picking up or dropping off passengers” and “to pick up or drop off passengers” of claims 1 and 25 appear to be an “intended use” limitation indicating the purpose for which the line of vehicles is to be used. Accordingly, this limitation is not given patentable weight. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”; such statements often appear in the claim’s preamble but can appear elsewhere in a claim); In re Otto, 312 F.2d 937 (CCPA 1963) (intended use of hair curling was of no significance to the structure of a hair curler and process of making); In re Sinex, 309 F.2d 488, 492 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus). However, even assuming, arguendo, the limitation would not be considered intended use, Stegall as described below teaches the limitation.
Further, Ghafarianzadeh does not explicitly teach wherein determining whether the location is currently likely to have a vehicle queue is based on a schedule associated with the location. Instead, Ghafarianzadeh teaches making this determination based on “global map data”, para. 0024 as “the autonomous vehicle 102” approaches the “junction 104” (para. 0021). 
However, autonomous vehicles receiving requests and controlling the autonomous vehicle to pick-up or drop off passenger(s) at a location, wherein said location includes a plurality of vehicles also picking up or dropping off passengers was known in the art before the effective filing date. Further, such an autonomous vehicle determining whether the location is currently likely to have a vehicle queue based on a schedule associated with the location was also known in the art before the effective filing date.
See, Brinig teaches facilitating direct rider pairing for mass egress areas, comprising:
receiving, by one or more processors (“one or more examples described herein may be implemented through the use of instructions that are executable by one or more processors”, para. 0024), information including a request (“transport invitations 392”, Fig. 3) for the autonomous vehicle to pick up or drop off passengers (“requesting user”, para. 0056) at a location (“the driver can receive transport invitations 392 from the transport system 390, where the transport invitations 392 indicate a particular pick-up location to service a pick-up request…the driver application 332 can initiate an on-trip sub-state (e.g., provide map directions to the requester's destination) while the driver transports the requesting user to the destination”, para. 0056, see also “605”, Fig. 6); and
determining, by the one or more processors based on a schedule (“event resources…such as sporting calendars and venue schedules”, para. 0032) associated with the location, whether the location is currently likely to have a vehicle queue (“identify a mass egress area or event 142”, para. 0064, see also para. 0014) to pick up or drop off passengers (“Referring to FIG. 6, the transport system 100 can identify a mass egress area or event 142 within a given region in which the transport system 100 manages on-demand transportation services (600)”, para. 0064, “the transport system 100 can include a geo-fence generator 135 and a database 140 to store data indicating the locations 146 and times 148 of mass egress events 142. The mass egress event data 142 can further indicate a projected ride demand for the event, which can indicate an estimated number of ride requests from the event…Additionally or alternatively, the transport system 100 can link with event resources for the given region, such as sporting calendars and venue schedules for mass gathering events. In certain implementations, the transport system 100 can compile historical data indicating when such scheduled events may occur, or can identify impromptu events based on any number of factors (e.g., a holiday schedule, trendy locations, tourism data, weather data, protest triggers, real-time news data, etc.)”, para. 0032).
All the components are known in Ghafarianzadeh and in Brinig. Ghafarianzadeh teaches a processor configured to control an autonomous vehicle to join a queue including a plurality of vehicles waiting in a line at a location, and Brinig teaches a processor configured to service pick-up requests at locations determined to likely have vehicle queues, including a plurality of vehicles waiting in line for picking up or dropping off passengers (“On-demand transportation services accommodate riders in various situations where public transportation is unavailable, overcrowded, too sparse, or otherwise subjectively undesirable. For example, taxi queues are a common occurrence at mass egress locations such as concert venues, sporting stadiums and arenas, large airports, and other mass gathering locations. These locations can experience significant egress constriction when transportation infrastructure and/or taxi queues are insufficient in handling such events”, para. 0001). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ghafarianzadeh with the teachings of Brinig such that the “autonomous vehicle 102” of Ghafarianzadeh is configured to receive a request for a pick up and transport a user to a destination, as taught by Brinig (para. 0056), and further to “identify a mass egress area or event 142 within a given region in which the transport system 100 manages on-demand transportation services”, as taught by Brinig (para. 0064). The motivation for doing so would be to use the “autonomous vehicle 102” of Ghafarianzadeh as a “a ride-pooling service, a standard ride sharing service, a luxury vehicle service, a high-capacity vehicle service, a professional driver service, or a self-driving vehicle transport service” as taught by Brinig (para. 0017) and further to alleviate complexity in pairing requesting users and available drivers (para. 0012, 0014). This combination would give the predictable result of the “junction 104” as taught by Ghafarianzadeh comprising the “pick-up location” “within the mass egress area” as taught by Brinig (para. 0029, 0064), as both the “junction 104” of Ghafarianzadeh and the “pick-up location” “within the mass egress area” of Brinig consist a plurality of vehicles waiting in a line.
Regarding claim 2, Ghafarianzadeh further teaches wherein the traffic pattern identified by the one or more processors the vehicle queue exists at the location is based on at least one of or more signs (“logo and/or text”, see para. 0045 citation below) observed from the sensor data
(“The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle…In some examples, the perception engine may classify the detected vehicle as a stationary vehicle based on…another condition is satisfied such as, for example…a sensed distance from a junction satisfies a predetermined threshold distance, etc.”, para. 0020, “In some examples, the perception engine may additionally or alternatively determine logo and/or text associated with the stationary vehicle 304 as one of the feature values. For example, a machine-learning algorithm of the planner may determine that the stationary vehicle 304 is associated with a pizza delivery sign (e.g., on top of the vehicle), a taxi service sign, a text and/or a logo (e.g., UPS text and/or logo, Uber text and/or logo)”, para. 0045)
Regarding claim 3, Ghafarianzadeh further teaches wherein the traffic pattern is identified by the one or more processors based on changes in traffic patterns observed using a time series (“determination” that a “velocity” of the stationary/stopped vehicle does not exceed/satisfy “a predetermined threshold velocity”, see para. 0020 citation below, respectively, corresponds to Applicant’s “changes in traffic patterns observed using a time series”) of the sensor data
(“The difference between a non-blocking stationary vehicle and a blocking vehicle may be ambiguous and difficult to determine since, in most cases, the difference may be only a matter of length of time for which the stationary vehicle is stopped.”, para. 0016, “The perception engine may determine that a vehicle is a stationary vehicle based, at least in part, on sensor data received from one or more sensors of the autonomous vehicle. In some examples, the perception engine may receive sensor data and, based, at least in part, on the sensor data detect an object in the environment of the autonomous vehicle 102, classify that object as some type of vehicle, and determine that the sensor data indicates that a velocity of the detected vehicle does not exceed a predetermined threshold velocity (e.g., a sensed velocity of the vehicle is not greater than or equal to 0.1 meters per second or 0.05 meters per second)…In some examples, the perception engine may classify the detected vehicle as a stationary vehicle based on a determination that a velocity of the stationary vehicle does not satisfy (e.g. meet, exceed) a predetermined threshold velocity”, para. 0020).
Regarding claim 4, Ghafarianzadeh further teaches wherein the signs are within a predetermined distance (“sensed distance from a junction”, see para. 0020 citation above in the rejection to claim 2) of the vehicle queue.
Regarding claim 5, Ghafarianzadeh teaches determining, by the one or more processors based on the sensor data, whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue (see para. 0029, 0021, and 0035 citations below and “212”, Fig. 2); 
wherein the result is determined based on whether the autonomous vehicle would block traffic when the autonomous vehicle joins the vehicle queue (see para. 0039 citation below and “216”, Fig. 2)
(claim 5 is taught by Ghafarianzadeh in the discussion/citations of the prior art rejection to claim 1, however, the relevant citations are repeated below in order, for clarity)
(“FIG. 2 illustrates a pictorial flow diagram of an example process 200 for determining, at an autonomous vehicle, whether a stationary vehicle is a blocking vehicle in order to control the autonomous vehicle. At operation 202, the example process 200 may include receiving sensor data from sensor(s) of an autonomous vehicle 204.”, para. 0029,
“As used herein, a blocking vehicle is a vehicle on a drivable road surface that is stopped or moving at a velocity less than a predetermined threshold velocity that impedes progress of other vehicles”, para. 0021, “At operation 212, the example process 200 may include determining…a probability that the stationary vehicle 208 is a blocking vehicle”, para. 0035, “At operation 216, the example process 200 may include transmitting the probability determined by the perception engine to a planner that determines a trajectory for controlling the autonomous vehicle, as depicted at 218 and 220”, para. 0039).









Claim(s) 6-10, 13-14, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al. (US 2019/0250626 A1), hereafter referred to as Ghafarianzadeh, in view of Brinig et al. (US 2018/0102017 A1), further in view of Stegall et al. (US 2019/0178656A1), hereafter referred to as Stegall. 
Regarding claim 6, Ghafarianzadeh in view of Brinig do not explicitly teach wherein the result is determined based on whether the autonomous vehicle would interfere with the loading or unloading by another vehicle when the autonomous vehicle joins the vehicle queue.
However, Stegall further teaches determining, by one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015) of an autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1) based on sensor data (“routing engine 150 can monitor the upcoming transport provider 193 and/or exiting transport provider 193 by receiving a live sensor data feed from a sensor system of the AV 192”, para. 0043, see also para. 0018), whether the autonomous vehicle (“transport provider 350”, Fig. 3) would interfere with loading or unloading by another vehicle (“current transport provider 340”, Fig. 3) when the autonomous vehicle joins the vehicle queue (as the “current transport provider 340” is picking up a “user 331”, the “transport vehicle 350” delays joining the queue based on the “ETA”, para. 0059) (“the network computing system 100 can provide an instruction to the ingress vehicle 340 to create a gap 360 for the egressing vehicle 330 to prevent other vehicles from blocking the egressing vehicle 330…Based on the boarding time estimate of the next user 331, the network computing system 100 can provide instructions for an upcoming transport provider 350 to, for example, slow down, create a gap, or follow a vehicle closely. Furthermore, based on the ETA of the upcoming vehicle 350, the network computing system 100 can provide instructions to the current transport provider 340 to delay egressing the common rendezvous location 310 (e.g., an instruction to wait fifteen seconds) in order to make the location 310 available for the upcoming transport provider 350…When the upcoming transport provider 350 nears the common rendezvous location 310, the network computing system 100 can further transmit an instruction to the upcoming transport provider 350 to create a gap to enable the current transport provider 340 to egress safely and efficiently”, para. 0059). 
All the components are known in Ghafarianzadeh in view of Brinig and in Stegall. Both Ghafarianzadeh in view of Brinig and Stegall teach picking up or dropping off passengers at a location that is likely to have a vehicle queue (see “mass egress events. Such events can correspond to a sporting event, concert, festival, or any such event in which a relatively large amount of people (e.g., a hundred, greater than one hundred, etc.) will depart from a relatively compact area within a brief timeframe”, para. 0014, Brinig, and “common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion. Such common rendezvous locations can correspond to mass egress events, such as people exiting concert or entertainment venues, sporting venues, movie theaters, conference venues, airports, train stations”, para. 0039, Stegall). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh in view of Brinig with the teachings of Stegall such that the result is based on whether the autonomous vehicle would interfere with the loading or unloading by another vehicle when the autonomous vehicle joins the vehicle queue by incorporating the “gap” and “delay”, as taught by Stegall. The motivation for doing so would be for safety and efficiency, as taught by Stegall (para. 0059).
Regarding claim 7, Ghafarianzadeh in view of Brinig do not explicitly teach:
determining, by the one or more processors based on the sensor data, a designated spot in the vehicle queue for loading and unloading passengers, and 
controlling, by the one or more processors, the autonomous vehicle to move along in the vehicle queue to reach the designated spot.
However, Stegall teaches determining, by one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015) of an autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1) based on sensor data (“routing engine 150 can monitor the upcoming transport provider 193 and/or exiting transport provider 193 by receiving a live sensor data feed from a sensor system of the AV 192”, para. 0043, see also para. 0018), a designated spot (“common rendezvous location 310”, Fig. 3) in a vehicle queue (“multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, para. 0039, Fig. 3, wherein “stopped vehicles” in “traffic congestion” corresponds to Applicant’s “vehicle queue”) for loading and unloading passengers (“As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion. Such common rendezvous locations can correspond to mass egress events, such as people exiting concert or entertainment venues, sporting venues, movie theaters, conference venues, airports, train stations”, para. 0039, “FIG. 3 depicts a common rendezvous location coordinated by example network computing systems described herein. At any given time, a queue of requesting users 370 may be awaiting transport from arriving transport providers at a common rendezvous location 310”, para. 0058, “In various aspects, the network computing system can leverage the sensor resources of AVs by patching into the live sensor feeds of the AVs and monitoring rendezvous progress at the common rendezvous location”, para. 0018), but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to move along in the vehicle queue to reach the designated spot. However, Stegall teaches the “transport provider 350” is a “transport provider” configured to pick-up “requesting users 371” at a “common rendezvous location 310” (see para. 0058-0059 and Fig. 3), therefore the limitation of the autonomous vehicle reaches the designated spot is inherent, as the “transport provider 350” will reach the “common rendezvous location 310” as the vehicle queue progresses. 
All the components are known in Ghafarianzadeh in view of Brinig and in Stegall. Both Ghafarianzadeh in view of Brinig and Stegall teach picking up or dropping off passengers at a location that is likely to have a vehicle queue (see “mass egress events. Such events can correspond to a sporting event, concert, festival, or any such event in which a relatively large amount of people (e.g., a hundred, greater than one hundred, etc.) will depart from a relatively compact area within a brief timeframe”, para. 0014, Brinig, and “common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion. Such common rendezvous locations can correspond to mass egress events, such as people exiting concert or entertainment venues, sporting venues, movie theaters, conference venues, airports, train stations”, para. 0039, Stegall). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh in view of Brinig with the teachings of Stegall such that the vehicle of Ghafarianzadeh in view of Brinig is controlled to move along the line to reach the “common rendezvous location”, as taught by Stegall (para. 0039). The motivation for doing so would be to “maximize throughput for the common rendezvous location”, as taught by Stegall (para. 0039). 
Regarding claim 8, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
sending, by the one or more processors, a message (“the ETA…displayed”, para. 0049) to a client computing device (“user's computing device 195”, para. 0049) of the passenger indicating that the autonomous vehicle is waiting in the vehicle queue to pick up the passenger at the designated spot, the message including the expected wait-time (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049). 
Regarding claim 9, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049); and 
providing, by the one or more processors based on the sensor data, a message (“the ETA…displayed”, para. 0049) to the passenger (“user's computing device 195”, para. 0049), the message including the expected wait-time (“if the matched transport provider 193 is shuffled down the dynamic queue, the ETA of the transport provider 197 as displayed on the user's computing device 195 can be dynamically adjusted accordingly”, para. 0049).
Ghafarianzadeh in view of Brinig in view of Stegall do not explicitly teach wherein the message to the passenger comprises instructing the passenger to wait for the autonomous vehicle to reach the designated spot before getting out of the vehicle. However, Stegall teaches the designated spot can be either a drop off or pick up location. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of filing, to pick wherein the message includes instructing the passenger to wait for the vehicle to reach the designated spot before getting out of the vehicle, since there are a finite number of identified, predictable potential solutions (i.e., any message can be sent to the passenger via their user device) to the recognized need of one of ordinary skill could have pursued the known potential solutions with a reasonable expectation of success. 
Regarding claim 10, Stegall further teaches predicting, by the one or more processors based on the sensor data, an expected wait-time (“ETA”, para. 0049) for the autonomous vehicle to reach the designated spot in the vehicle queue (“the queue coordinator 140 can determine the ETA of the matched transport provider 193 based on real-time traffic data, profile data from the transport provider's profile 148”, para. 0049);  and 
predicting, by the one or more processors, an estimated arrival time for a passenger requesting pickup at the location to reach the designated spot (“the queue coordinator 140 can determine the ETA dynamically for the requesting user 197 based, at least in part on, the user's travel pace (e.g., walking pace), historical data for the user (e.g., a promptness factor), and user profile data (e.g., indicating any disabilities, age, weight, height, etc.)”, para. 0049). 
Ghafarianzadeh in view of Brinig in view of Stegall do not explicitly teach wherein the determining the result is based on a comparison between the expected wait-time and the estimated arrival time.
However, Stegall further states, “According to examples described herein, the network computing system 100 includes requestor matching and rendezvous coordination functionality that enables precise timing of the match and/or rendezvous based on an enhanced estimated time of arrival (ETA). For example, the network computing system 100 can include a queue coordinator 140 that can track the locations of the users 197 and the transport providers 193, and can determine their respective ETAs dynamically.”, (para. 0038).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Ghafarianzadeh in view of Brinig with the teachings of Stegall so that the step of determining the result is based on a comparison between the expected wait-time and the estimated arrival time by incorporating the “requestor matching”, as taught by Stegall. The motivation for doing so would be to “track the locations…the transport providers 193, and…determine their respective ETAs dynamically.”, as taught by Stegall (para. 0038).
Regarding claim 13, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time to wait (“wait time”, see para. 0021 citation below) for the passenger at the designated spot based on a determination of exiting and re-joining the vehicle queue (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021),
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the queue after waiting the amount of time. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the autonomous vehicle exiting the vehicle queue is inherent, as stated above by Stegall. 
Regarding claim 14, Stegall further teaches determining, by the one or more processors upon reaching the designated spot in the vehicle queue, an amount of time (“wait time”, see para. 0021 citation below) to wait for the passenger at the designated spot based on whether the autonomous vehicle is blocking traffic at the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021), 
but does not explicitly teach controlling, by the one or more processors, the autonomous vehicle to exit the vehicle queue after waiting the amount of time. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the vehicle exiting the queue is inherent, as stated above by Stegall. 
Regarding claim 18, Stegall further teaches wherein the autonomous vehicle drives into a lane closest to the designated spot (“In one scenario, the queue coordinator 140 provides rendezvous instructions to the transport providers 193, via instructive content generated by the content generator 160. The instructive content…can provide detailed information to the transport provider 193 for picking up or dropping off a user 197. This information can include…a precise point to pull over to the curb,…which lane to select”, para. 0041).
Regarding claim 19, Ghafarianzadeh in view of Brinig do not explicitly teach:
determining, by the one or more processors that the location has a plurality of designated pickup or drop-off areas; 
selecting, by the one or more processors, one of the designated pickup or drop-off areas; and
controlling, by the one or more processors, the autonomous vehicle to drive to the selected one of the designated pickup or the drop-off areas.
However, Stegall teaches determining, by one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015) of an autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1) that a location has a plurality of designated pickup or drop-off areas (“According to examples described herein, when the matching engine 130 has matched requesting users 197 with transport providers 193, the queue coordinator 140 can monitor the locations of the pick-up locations to identify a common rendezvous location. As provided herein, a common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion”, para. 0039); 
selecting, by the one or more processors, one of the designated pickup or drop-off areas (“identify a common rendezvous location”, see para. 0039 citation above); and 
controlling, by the one or more processors, the autonomous vehicle to drive to the selected one of the designated pickup or drop-off areas (“As provided herein, the queue coordinator 140, content generator 160, and routing engine 150 can collectively act to maximize throughput for the common rendezvous location. para. 0039, see vehicle as pickup/drop-off area in Fig. 3). 
All the components are known in Ghafarianzadeh in view of Brinig and in Stegall. Both Ghafarianzadeh in view of Brinig and Stegall teach picking up or dropping off passengers at a location that is likely to have a vehicle queue (see “mass egress events. Such events can correspond to a sporting event, concert, festival, or any such event in which a relatively large amount of people (e.g., a hundred, greater than one hundred, etc.) will depart from a relatively compact area within a brief timeframe”, para. 0014, Brinig, and “common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion. Such common rendezvous locations can correspond to mass egress events, such as people exiting concert or entertainment venues, sporting venues, movie theaters, conference venues, airports, train stations”, para. 0039, Stegall). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Brinig with the teachings of Stegall such that “a common rendezvous location” is identified when multiple “pick-up locations” exists, as taught by Stegall (para. 0039). The motivation for doing so would be “maximize throughput for the common rendezvous location” (para. 0039). 

Regarding claim 20, Stegall further teaches wherein the selecting one of the designated pickup or drop-off areas is based on feedback received from a user device (“user devices 195”, Fig. 1), the feedback associated with the passenger identifying a preferred spot for pickup or drop-off (“the network computing system 100 can include a matching engine 130, which can receive the transport requests from the user devices 195 of the requesting users 197”, para. 0036).

Regarding claim 21, Ghafarianzadeh in view of Brinig do not explicitly teach:
determining, by the one or more processors, an amount of time that the autonomous vehicle should wait to pick up the passenger at the location before exiting the vehicle queue.
However, Stegall teaches determining, by one or more processors (“processor 610”, Fig. 6, “In the context of FIG. 1, the…on-board computing system of an AV 192 may be implemented using a computing system 600 such as described by FIG. 6.”, para. 0067, see also “control system of the AV”, para. 0015) of an autonomous vehicle (“autonomous vehicles (AVs) 192”, also referred to as “transport vehicle 194” which hold the “transport providers 193”, “the matched transport providers 193 can include AVs 192”, para. 0043, Fig. 1), an amount of time (“wait time”, see para. 0021 citation below) that the autonomous vehicle should wait to pick up a passenger at a location (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021), 
but does not explicitly teach wherein the amount of time that the autonomous vehicle should wait is an amount of time that the autonomous vehicle should wait before exiting the vehicle queue. However, Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above), therefore the limitation of the autonomous vehicle exiting the vehicle queue is inherent, as stated above by Stegall. 
All the components are known in Ghafarianzadeh in view of Brinig and in Stegall. Both Ghafarianzadeh in view of Brinig and Stegall teach picking up or dropping off passengers at a location that is likely to have a vehicle queue (see “mass egress events. Such events can correspond to a sporting event, concert, festival, or any such event in which a relatively large amount of people (e.g., a hundred, greater than one hundred, etc.) will depart from a relatively compact area within a brief timeframe”, para. 0014, Brinig, and “common rendezvous location corresponds to a rendezvous area where multiple pick-ups, drop-offs, and/or stopped vehicles cause traffic congestion. Such common rendezvous locations can correspond to mass egress events, such as people exiting concert or entertainment venues, sporting venues, movie theaters, conference venues, airports, train stations”, para. 0039, Stegall). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Brinig with the teachings of Stegall such that the vehicle of Ghafarianzadeh in view of Brinig waits for the passenger for a predetermined amount of time, as taught by Stegall (para. 0021). The motivation for doing so would be to achieve “a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, as taught by Stegall (para. 0021).


Claim(s) 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Ghafarianzadeh et al. (US 2019/0250626 A1), over Brinig et al. (US 2018/0102017 A1) further in view of Stegall et al. (US 2019/0178656A1), further in view of Chan et al. (US 2019/0377343 A1), hereafter referred to as Chan.
Regarding claim 11, Ghafarianzadeh in view of Brinig in view of Stegall do not explicitly teach determining, by the one or more processors based on the comparison between the expected wait-time and the estimated arrival time, that the autonomous vehicle should wait in a waiting area prior to joining the vehicle queue; and 
controlling, by the one or more processors, the autonomous vehicle to park in the waiting area prior to joining the vehicle queue.  
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
determine, based on a comparison between an estimated arrival time and an expected wait-time, to wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4); and 
control the vehicle to park in the waiting area prior to returning to the vehicle queue (“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal”, para. 0046).  
All the components are known in Ghafarianzadeh in view of Brinig in view of Stegall and in Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Brinig in view of Stegall by waiting in a waiting area prior to picking up the passenger, as taught by Chan. The motivation for doing so would be to use the invention of Ghafarianzadeh in view of Brinig in view of Stegall in the environment as taught by Chan (the “airport”, para. 0017). 

Regarding claim 15, Stegall further teaches -33-XSDV 3.OF-2048determining, by the one or more processors upon reaching the designated spot in the queue, an estimated arrival time (“wait time”, see para. 0021 citation below) for the autonomous vehicle (“autonomous vehicles (AVs) 192”)  to reach the designated spot (“the computing system can factor in a wait time for the user at the rendezvous location to allow for more favorable pick-up conditions (e.g., an emptier rendezvous location), and can also determine whether an AV or a human-driven vehicle is more suitable or optimal for the pick-up (e.g., has a higher probability of a successful first attempt pick-up and/or a lower probability of a missed pick-up and go-around)”, para. 0021); 
but does not explicitly teach based on the estimated arrival time, controlling the autonomous vehicle to exit the vehicle queue. However, this limitation is inherent, as Stegall teaches “a missed pick-up and go-around” (see para. 0021 citation above).
Further, Ghafarianzadeh in view of Brinig in view of Stegall do not explicitly teach predicting, by the one or more processors, an expected wait-time for the autonomous vehicle to reach the designated spot after exiting the vehicle queue; 
determining, by the one or more processors to return to the vehicle queue after the autonomous vehicle exits the vehicle queue based on a comparison between the estimated arrival time and the expected wait-time; and 
controlling, by the one or more processors, the autonomous vehicle to drive to return to the vehicle queue after exiting the vehicle queue.  
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
predict an expected wait-time (“allocate time”, see para. 0044 citation below and Fig. 5) to reach the designated spot after exiting a vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4) (“step 508”, Fig. 5); 
determine to return to the queue after exiting the queue based on a comparison (“wait time exceeded”, see para. 0044 citation below and Fig. 4) between an estimated arrival time and an expected wait-time (“step 514”, Fig. 5) ; and 
control the vehicle to drive to return to the queue after exiting the vehicle queue (“step 516”, Fig. 5) (“If the passenger is found 506 to have checked luggage, the method 500 may include allocating 508 time for luggage retrieval. For example, where the flight arrives at TA, the vehicle arrival time may bet set to be TA+TL, where TL is an estimated time for the passenger to retrieve luggage”, para. 0042, “The method 500 may further include evaluating 514 whether a wait time has been exceeded following parking at step 512 without the passenger entering the vehicle. If so, then the method 500 may include causing the vehicle to autonomously 516 loop a circuit at the airport. The circuit may be determined from the map data of step 504. Upon completing the loop and again approaching the terminal referenced in the itinerary, processing may continue at step 510”, para. 0044).  
All the components are known in Ghafarianzadeh in view of Brinig in view of Stegall and Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Brinig in view of Stegall by returning the vehicle queue after exiting the queue based on a wait-time threshold, as taught by Chan. The motivation for doing so would be to use the invention of Ghafarianzadeh in view of Brinig in view of Stegall in the environment as taught by Chan (the “airport”, para. 0017). 

Regarding claim 16, Stegall further teaches sending, by the one or more processors, a message (“delay instructions”, see para. 0050 citation below) to a user device of the passenger (“user device 195”, Fig. 1) indicating that the autonomous vehicle is returning to an end of the vehicle queue, the message including the expected wait-time (“the routing engine 150 can coordinate the pick-up remotely by transmitting delay instructions (e.g., routing the AV 192 through congested lanes or detouring the AV 192), providing real-time pick-up location updates based on space availability (e.g., non-dedicated parking spaces or loading zones), and the like”, para. 0050).  

Regarding claim 17, Chan further teaches determining, based on the comparison between the estimated arrival time and the expected wait-time, that the autonomous vehicle (“vehicle 400”) should wait in a waiting area (“cell phone lot”, para. 0046) prior to returning to the vehicle queue; and 
controlling the autonomous vehicle to park in the waiting area prior to returning to the end of the vehicle queue (“passenger loading zone”, see Fig. 4) (“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal”, para. 0046).  

Claim(s) 12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghafarianzadeh et al. (US 2019/0250626 A1) in view of Brinig et al. (US 2018/0102017 A1) further in view of Stegall et al. (US 2019/0178656A1) further in view of Levy et al. (US 2019/0137290 A1), hereafter referred to as Levy.
Regarding claim 12, Ghafarianzadeh in view of Brinig in view of Stegall do not explicitly teach determining, by the one or more processors based on the sensor data, that loading or unloading outside the designated spot is tolerated by other vehicles in the vehicle queue, and 
controlling, by the one or more processors, the autonomous vehicle to perform pickup or drop-off outside the designated spot.  
However, determining if dropping off or picking up passengers is feasible at alternate locations in known in the art. See, Levy teaches methods for executing autonomous rideshare requests, comprising receiving, by one or more processors (“computer-executable component can be a processor”, para. 0127) of an autonomous vehicle (“autonomous vehicle”, para. 0013 and 0019), sensor data from a perception system (“The autonomous vehicle can include: a suite of sensors configured to collect information about the autonomous vehicle's environment”, para. 0013) of the autonomous vehicle, 
determining, by the one or more processors based on the sensor data, that loading or unloading (“collect a user (e.g., a “rider”)”, para. 0061) outside a designated spot (“pickup location”, see para. 0067 and 0068 citations below) is tolerated by other vehicles 
(“As shown in FIGS. 2 and 4, as the autonomous vehicle approaches the pickup location, the autonomous vehicle can scan the field around the autonomous vehicle for a viable wait location in which the autonomous vehicle may stop”, para. 0067, “the autonomous vehicle stores a localization map containing layers representing geolocations or georeferenced boundaries of known loading zones, parking spaces, bike lanes, bus stops and bus lanes, emergency lanes, fire hydrant zones, driveway, parking lots, and/or other possible wait locations within the geographic region in which the autonomous vehicle is deployed”, para. 0068,
“As the autonomous vehicle nears the pickup location, the autonomous vehicle can then:…implement artificial intelligence and computer vision techniques to interpret another subset of these features as vehicles and pedestrians in locations intersecting these possible wait locations (and/or vehicles and pedestrians approaching these possible wait locations with a perceived intent to occupy these possible wait locations), such as described below; and then flag a subset of these wait locations that are currently unoccupied as viable wait locations”, para. 0069), and 
controlling, by the one or more processors, the autonomous vehicle to perform pickup or drop-off outside the designated spot
(“After thus identifying and electing a wait location near the pickup location, the autonomous vehicle can autonomously navigate into this wait location and remain while awaiting the user's arrival. The autonomous vehicle…can also transmit a notification…indicating the autonomous vehicle presence at a specific geolocation near the pickup location—to the user's mobile computing device”, para. 0071).  
All the components are known in Ghafarianzadeh in view of Brinig in view of Stegall and in Levy. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Brinig in view of Stegall by picking up the user outside of the designated spot, as taught by Levy (para. 0071). The motivation for doing so would be allow the autonomous vehicle to pickup users in the “loading zones, parking spaces, bike lanes, bus stops and bus lanes, emergency lanes, fire hydrant zones, driveway, parking lots” (para. 0068) when the are “unoccupied” by other vehicles, as taught by Levy (para. 0069).

Regarding claim 24, Stegall further teaches the amount of time that the autonomous vehicle should wait to pick up the passenger at the location (see rejection to claim 21),
but Ghafarianzadeh in view of Brinig in view of Stegall do not explicitly teach wherein the sensor data indicates whether a designated spot at the location blocks traffic, and the amount of time that the autonomous vehicle should wait to pick up the passenger at the location is determined based on whether the designated spot at the location blocks traffic.
However, determining that an autonomous vehicle would block traffic is known in the art. See, Levy teaches methods for executing autonomous rideshare requests, comprising receiving, by one or more processors (“computer-executable component can be a processor”, para. 0127) of an autonomous vehicle (“autonomous vehicle”, para. 0013 and 0019), sensor data from a perception system (“The autonomous vehicle can include: a suite of sensors configured to collect information about the autonomous vehicle's environment”, para. 0013) of the autonomous vehicle, 
wherein the sensor data indicates whether a designated spot at a location (“pickup location”, para. 0077, see also Fig. 2) blocks traffic (“double-parked position”, see para. 0079 citation below), and the amount of time that the autonomous vehicle should wait (“depart timer”, see para. 0079 citation below) to pick up a passenger (“user”, see para. 0079 citation below) at the location is determined based on whether the designated spot at the location blocks traffic
(“As shown in FIGS. 2 and 4, the autonomous vehicle can also elect to double-park at the pickup location while awaiting the user's arrival”, para. 0077, 
“As shown in FIGS. 2 and 4, upon entering this double-parked position, the autonomous vehicle can enable select triggers for autonomously exiting this double-parked position responsive to external or implicit stimuli. In one implementation, upon double-parking at the pickup location, the autonomous vehicle can:…set a depart timer for a maximum double-park duration greater than the user arrival timer (e.g., 90 seconds, such as according to a preset buffer time of 30 seconds in order to allow a user time to enter and settle in the autonomous vehicle before departure))”, para. 0079).
All the components are known in Ghafarianzadeh in view of Brinig in view of Stegall and in Levy. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Brinig in view of Stegall by making the amount of time the autonomous vehicle should wait to pick up the passenger based on whether the autonomous vehicle would block traffic, as taught by Levy (para. 0079). The motivation for doing so would be allow the autonomous vehicle to temporarily double-park to pick up a user, as taught by Levy (para. 0077). Levy also explains, “The autonomous vehicle can be dispatched and operated within a densely-populated area (e.g., a city, metropolitan area) with limited street parking, which may otherwise necessitate double-parking vehicles at delivery locations or parking significant distances away from delivery locations” (para. 0012).

Claim(s) 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Ghafarianzadeh et al. (US 2019/0250626 A1), over Brinig et al. (US 2018/0102017 A1) further in view of Chan et al. (US 2019/0377343 A1).
Regarding claims 27 and 29, Ghafarianzadeh in view of Brinig do not explicitly teach controlling the autonomous vehicle to park in a waiting area prior to joining the vehicle queue.
However, Chan teaches picking up and dropping off passengers at an airport using an autonomous vehicle, comprising an autonomous vehicle (“vehicle 400”, Fig. 4, “a controller 102 may perform autonomous navigation and collision avoidance for a vehicle housing the controller 102”, para. 0012), a perception system which receives sensor data (“sensor 104”, Fig. 1, “The controller 102 may receive one or more outputs from one or more exterior sensors 104”, para. 0013), and a processor (“controller 102”, Fig. 1, “computing device 200”, Fig. 2) configured to:
control the autonomous vehicle to park in a waiting area (“cell phone lot”, para. 0046) prior to joining the vehicle queue (“passenger loading zone”, see para. 0046 citation below and Fig. 4)
(“In other embodiments, steps 514, 516 may be omitted and the vehicle may wait in a waiting area, e.g. a "cell phone lot." The vehicle controller 102 may receive a location of the passenger from the mobile device 128 and proceed to the terminal only when the passenger's location is within some threshold distance of an area accessible by the vehicle, e.g. a passenger loading zone of the terminal”, para. 0046).  
All the components are known in Ghafarianzadeh in view of Brinig and Chan. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ghafarianzadeh in view of Brinig by waiting in a waiting area prior to picking up the passenger, as taught by Chan. The motivation for doing so would be to use the invention of Ghafarianzadeh in view of Brinig in the environment as taught by Chan (the “airport”, para. 0017). 
Response to Arguments
Applicant's arguments filed 5/25/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 10-11 that Ghafarianzadeh does not teach the amended limitations of the independent claims, “determining, by the one or more processors based on a schedule associated with the location, whether the location is currently likely to have a vehicle queue to pick up or drop off passengers”, “when the location is currently likely to have the vehicle queue, determining, by the one or more processors based on the sensor data, whether a traffic pattern indicating that the vehicle queue actually exists at the location, the vehicle queue including a plurality of vehicles waiting in a line for at least one of picking up or dropping off passengers”, and “when the vehicle queue actually exists,  determining, by the one or more processors based on the sensor data, when the autonomous vehicle should join the vehicle queue to wait in the line to pick up or drop off one or more passengers at the location”. 
	However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in independent claims 1 and 25 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996): In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion ot what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.'').
	As stated above in the 35 USC 103 section of this Office action, the combination of Ghafarianzadeh and Brinig teach all the limitations of amended claims 1 and 25, wherein Ghafarianzadeh is relied upon to teach determining, by the one or more processors, whether the location is currently likely to have a vehicle queue, and Brinig is relied upon to teach such a determination can be made based on a schedule associated with the location.
Conclusion	



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665